DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-14 are objected to because of the following informalities:  
In re claims 2-14, “whereas” should read “wherein.”
In re claim 9, the limitation “wherein the valve mechanism is located between the first filtration device and the air filtration blower is associated with the second filtration device” should probably read “wherein the valve mechanism is located between the first filtration device and the air filtration blower which is associated with the second filtration device.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, the limitation “a bypass permanently connected at a second end adjacent the second filtration device” is unclear. Specifically, “a second end” would require there being a first end but no such structure is recited in the claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In re claim 11, the limitation “wherein a first end of the bypass is located between the HVAC blower and the operator environment” fails to further limit the subject matter of claim 7 upon which it depends. Specifically, claim 7 recites “…and a first end of the bypass is located between the HVAC blower and the operator environment,” so it is unclear what claim 11 is meant to add. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Falagario et al. (WO 2016/005401) in view Igelbuescher (DE 2950179) herein referred to as Igel and references made to the attached English machine translation.
In re claim 1, Falagario discloses an air treatment apparatus (Page 3, lines 1-2) for an operator environment (FIG. 1: 18) of an agricultural vehicle (Page 3, line 17: “tractor”) comprising: 
an HVAC system (FIG. 2: 20) comprising: 
an inlet plenum (26); 
a blower (Page 4, lines 3-5); and 
an outlet to the operator environment (outlet discharging into 18), 
an air filtration system (Page 5, lines 18-20) comprising: 
at least one external inlet (66, 58); 
a first filtration device (32) comprising a first coarser level of filtration ([0006]) located between the at least one external inlet (58) and the HVAC inlet plenum (32 is between 58 and 26); 
a second filtration device (30) having a second finer level of filtration ([0006]) located between the at least one external inlet (66) and the HVAC inlet plenum (30 is between 66 and 26);
an air filtration system blower (40) connected to the HVAC inlet plenum ([0028]; connected via 46);
a valve mechanism (44) configured to selectively connect either the first filtration device to the HVAC inlet plenum (FIG. 4) or the second filtration device to the HVAC inlet plenum (FIG. 2); and 
a bypass (50) permanently connected at a second end (see Examiner Annotated Figure below) adjacent the second filtration device (FIG. 2: second end of 50 adjacent to 30) 
Falagario lacks:
a bypass … configured such that a portion of air flow downstream of the valve mechanism can be recirculated to purge the second filtration device. 
Igel teaches a similar air filtration system (FIG. 1) for an operator environment (4) of a vehicle (Abstract) with an analogous valve mechanism (2) configured to selectively connect either a first external inlet (1) or a second external inlet (5) such that air is provided to the operator environment of the vehicle and additionally includes a bypass (passage leading from 3 back to 5) configured such that when the first external inlet is connected, a portion of air flow (arrows) downstream of the valve mechanism (6) which is sucked in by an HVAC blower (3) and once past the HVAC blower is partially distributed to the cabin (arrow labeled 4) and partially recirculated (arrows labeled 6) to purge a filtration device with a fine level of filtration (Claim 1: “chemisorption filter”; Claim 2; FIG. 1: 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the other end (a first end) of the bypass which is connected to the condenser area of Falagario such that it is connected between the HVAC blower and the operator environment so that a portion of air flow from the external inlet associated with the first filtration device downstream of the valve mechanism can be recirculated to purge the filtration device with a fine level of filtration, as taught by Igel, because this allows for the purging of the filtration device with a fine level of filtration without interrupting the fresh air supply for the vehicle cabin (Claim 2 of Igel). Additionally, the placement of the other end (a first end) of the bypass after the HVAC blower ensures that in the state to regenerate the HVAC blower sucks in air through the connected first external inlet and creates a suction channel such that a part of the sucked in air is used to flush the filtration device with a fine level of filtration by passing air through it and thus expelling moisture from the silica gel or CO catalysts (Description of Igel). 
Such a modification would yield wherein the bypass of the air filtration system of Falagario is “configured such that a portion of air flow downstream of the valve mechanism can be recirculated to purge the second filtration device.”

    PNG
    media_image1.png
    254
    287
    media_image1.png
    Greyscale

In re claim 2, Falagario discloses wherein the second end of the bypass is located between the second filtration device and the valve mechanism (FIG. 2: second end of 50 located between 30 and 48 of 44).  
In re claim 3, Falagario discloses wherein the valve mechanism selectively connects either the first filtration device to the HVAC inlet plenum (FIG. 4) or the second filtration device to the HVAC inlet plenum (FIG. 2) and is configured such that air flow (FIG. 2 and FIG. 4: arrows) is directed from the connected filtration device to the HVAC inlet plenum (arrows directed from 30 or 32 to 26). 
In re claim 4, Falagario discloses wherein the valve mechanism is located between the first filtration device and the second filtration device (FIG. 2: 44 located between 30 and 32).  
In re claim 5, Falagario discloses wherein the first filtration device (Page 4, line 13; FIG. 2: 32) is configured to filter dust particles (Page 1, line 11).  
In re claim 6, Falagario discloses wherein the second filtration device (Page 4, line 13; FIG. 2: 30) is configured to filter dust, aerosols and vapour (Page 1, lines 12-13). 
In re claims 7 and 11, Falagario discloses wherein the air filtration blower is associated with the second filtration device (Page 6, lines 8-10; Page 6, lines 23-25), the second end of the bypass is located between the air filtration blower and 5the second filtration device (see Examiner Annotated Figure above: second end of bypass between 30 and 42), 
Falagario lacks:
a first end of the bypass is located between the HVAC blower and the operator environment.  
Igel teaches a similar air filtration system (FIG. 1) with a similar bypass for purging the filtration device with a fine level of filtration (Claim 2 of Igel) wherein the first end of the bypass (see Examiner Annotated Figure below) is located between the HVAC blower and the operator environment (Examiner Annotated Figure: first end of the bypass between 3 and 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the other end (the first end) of the bypass of Falagario such that it is located between the HVAC blower and the operator environment, as taught by Igel, because this allows for the purging of the filtration device with a fine level of filtration without interrupting the fresh air supply for the vehicle cabin (Claim 2 of Igel). Additionally, the placement of the other end (the first end) of the bypass after the HVAC blower ensures that in the state to regenerate the HVAC blower sucks in air through the connected first external inlet and creates a suction channel such that a part of the sucked in air is used to flush the filtration device with a fine level of filtration by passing air through it and thus expelling moisture from the silica gel or CO catalysts (Description of Igel). 
Such a modification would yield wherein the other end (the first end) of the bypass of the air filtration system of Falagario is “located between the HVAC blower and the operator environment.”

    PNG
    media_image2.png
    478
    477
    media_image2.png
    Greyscale

In re claim 8, Falagario discloses wherein the valve mechanism is located between the air filtration blower and the HVAC inlet plenum (FIG. 2: 48 of 44 is located between 40 and 26).  
In re claim 9, Falagario discloses wherein the valve mechanism is located between the first filtration device and the air filtration blower which is associated with the second filtration device (Page 4, lines 17-19; FIG. 2: 48 of 44 is located between 32 and 40).  
In re claim 10, Falagario lacks:
wherein a first end of the bypass is located between the HVAC blower and the operator environment.  
Igel teaches a similar air filtration system (FIG. 1) with a similar bypass for purging the filtration device with a fine level of filtration (Claim 2 of Igel) wherein the first end of the bypass (see Examiner Annotated Figure below) is located between the HVAC blower and the operator environment (Examiner Annotated Figure: first end of the bypass between 3 and 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the other end (the first end) of the bypass of Falagario such that it is located between the HVAC blower and the operator environment, as taught by Igel, because this allows for the purging of the filtration device with a fine level of filtration without interrupting the fresh air supply for the vehicle cabin (Claim 2 of Igel). Additionally, the placement of the other end (the first end) of the bypass after the HVAC blower ensures that in the state to regenerate the HVAC blower sucks in air through the connected first external inlet and creates a suction channel such that a part of the sucked in air is used to flush the filtration device with a fine level of filtration by passing air through it and thus expelling moisture from the silica gel or CO catalysts (Description of Igel). 
Such a modification would yield wherein the other end (the first end) of the bypass of the air filtration system of Falagario is “located between the HVAC blower and the operator environment.”
In re claim 11, see discussion above (In re claim 7 and Claim Rejections - 35 U.S.C. 112(d)).    
In re claim 15, Falagario discloses a method of operating the air treatment apparatus (Page 5, lines 18-20) of claim 1, comprising: 
ensuring the HVAC blower is activated (Page 4, lines 1-7); 
selecting the first or the second filtration device to be connected (Page 5, lines 18-20; FIG. 1-3: 44); and 
either i) ensuring the blower associated with the second filtration device is inactive (Page 6, lines 23-25) and connecting the first filtration device to the HVAC system to direct a portion of treated air (Page 6, lines 25-28) or ii) actuating the blower associated with the second filtration device (Page 4, lines 17-19) and ensuring the second filtration device is connected to the HVAC system (Page 6, lines 8-10) to direct a portion of treated air through the blower associated with the second filtration device (Page 6, lines 8-11).   
Falagario lacks:
connecting the first filtration device to the HVAC system to direct a portion of treated air out through the second filtration device
Igel teaches a similar method of operating an air treatment apparatus (Claim 1; Claim 2) comprising an analogous valve mechanism (2) configured to selectively connect either a first external inlet (1) or a second external inlet (5) such that air is provided to the operator environment (4) of the vehicle and additionally includes a bypass (passage leading from 3 back to 5) configured such that when the first external inlet is connected, a portion of air flow (arrows) from the first external inlet is directed (via 3) out through a filtration device with a fine level of filtration (Claim 1: “chemisorption filter”; Claim 2; FIG. 1: 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air filtration system of Falagario such that it has a bypass to direct a portion of air out through the second filtration device when the first external inlet is connected, as taught by Igel, because this allows for the purging of the filtration device with a fine level of filtration without interrupting the fresh air supply for the vehicle cabin (Claim 2 of Igel). 
Such a modification would yield wherein the selection of the first filtration device to be connected to the HVAC system of Falagario can “direct a portion of treated air out through the second filtration device.”
In re claim 17, the proposed system as discussed above (In re claim 1), yields an agricultural vehicle (the agricultural vehicle disclosed by Falagario) comprising the operator environment (operator environment of the agricultural vehicle disclosed by Falagario), and the air treatment apparatus of claim 1 (air treatment apparatus of Falagario with a bypass motivated by Igel). 
Claims 1-7, 10-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guerineau (WO 2018/083348) in view of Igelbuescher (DE 2950179) herein referred to as Igel and references made to the attached English machine translation. 
In re claim 1, Guerineau discloses an air treatment apparatus (Abstract; FIG. 4b: 5) for an operator environment (FIG. 1a: inside of 1) of an agricultural vehicle ([0001]) comprising: 
an HVAC system (FIG. 3a, 3b and 4b: 19) comprising: 
an inlet plenum (inlet of 19 that receives 20); 
a blower (Page 8, lines 28-33); and 
an outlet to the operator environment (Page 8, lines 28-33; outlet of 19 that blows into inside of 1),
an air filtration system (system before 20) comprising: 
at least one external inlet (Page 7, lines 4-7; FIG. 2: 14a and 14b); 
a first filtration device (FIG. 4b: 11a) comprising a first coarser level of filtration (Page 7, lines 22-24; Page 7, lines 15-18) located between the at least one external inlet and the HVAC inlet plenum (FIG. 2 and 4b: 11a located between 14a and 20); 
a second filtration device (11b) having a second finer level of filtration (Page 7, lines 22-24; Page 7, lines 18-20) located between the at least one external inlet and the HVAC inlet plenum (FIG. 2 and 4b: 11b located between 14b and 20);
an air filtration system blower (FIG. 4: 10) connected to the HVAC inlet plenum (FIG. 3a, 3b and 4b: via 20); 
a valve mechanism (Page 8, lines 1-11; FIG. 2-3b: 15; FIG. 4: 15a and 15b) configured to selectively connect either the first filtration device to the HVAC inlet plenum (FIG. 3a) or the second filtration device to the HVAC inlet plenum (FIG. 3b); and 
Guerineau lacks:
a bypass permanently connected at a second end adjacent the second filtration device and configured such that a portion of air flow downstream of the valve mechanism can be recirculated to purge the second filtration device.  
Igel teaches a similar air filtration system (FIG. 1) for an operator environment (4) of a vehicle (Abstract) with an analogous valve mechanism (2) configured to selectively connect either a first external inlet (1) or a second external inlet (5) such that air is provided to the operator environment of the vehicle and additionally includes a bypass (passage leading from 3 back to 5) configured such that when the first external inlet is connected, a portion of air flow (arrows) downstream of the valve mechanism (6) which is sucked in by an HVAC blower (3) and once past the HVAC blower is partially distributed to the operator environment (arrow labeled 4) and partially recirculated (arrows labeled 6) to purge a filtration device with a fine level of filtration (Claim 1: “chemisorption filter”; Claim 2; FIG. 1: 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air filtration system of Guerineau such that it has a bypass connected at a second end being the leftmost end edge of the second filtration device and the other end (a first end) being connected after the HVAC blower before the operator environment, as taught by Igel, because this allows for the purging of the filtration device with a fine level of filtration without interrupting the fresh air supply for the vehicle cabin (Claim 2 of Igel). Furthermore, there is at least a finite number of places in which the second end of the bypass can be placed so that air is directed back to the filtration device with a fine level of filtration. Additionally, the placement of the other end (a first end) of the bypass after the HVAC blower ensures that in the state to regenerate the HVAC blower sucks in air through the connected first external inlet and creates a suction channel such that a part of the sucked in air is used to flush the filtration device with a fine level of filtration by passing air through it and thus expelling moisture from the silica gel or CO catalysts (Description of Igel). 
Such a modification would yield wherein the air filtration system of Guerineau has “a bypass permanently connected at a second end adjacent the second filtration device and configured such that a portion of air flow downstream of the valve mechanism can be recirculated to purge the second filtration device.”
In re claim 2, Guerineau lacks: 
wherein the second end of the bypass is located between the second filtration device and the valve mechanism.  
Igel teaches wherein the second end of the bypass (see Examiner Annotated Figure below) is located between the filtration device with a fine level of filtration and the valve mechanism (Examiner Annotated Figure: second end of the bypass located between 5 and 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guerineau such that it has a bypass with a second end located between the second filtration device and the valve mechanism, as taught by Igel, because there is at least a finite number of places in which the second end of the bypass can be placed, such that it can perform the function of purging the filtration device with a fine level of filtration without interrupting the fresh air supply for the vehicle cabin (Claim 2 of Igel). 
Such a modification would yield wherein the air filtration system of Guerineau has a bypass such that “the second end of the bypass is located between the second filtration device and the valve mechanism.” 

    PNG
    media_image3.png
    483
    477
    media_image3.png
    Greyscale

In re claim 3, Guerineau discloses wherein the valve mechanism selectively connects either the first filtration device to the HVAC inlet plenum (FIG. 3a) or the second filtration device to the HVAC inlet plenum (FIG. 3b) and is configured such that air flow (FIG. 3a and FIG. 3b: arrows) is directed from the connected filtration device to the HVAC inlet plenum (arrows directed from 11b in 14b to 20 or 11a in 14a to 20). 
In re claim 4, Guerineau discloses wherein the valve mechanism is located between the first filtration device and the second filtration device (FIG. 2: 15 between 11a housed in 14a and 11b housed in 14; FIG. 4b: 15a and 15b between 11a and 11b).  
In re claim 5, Guerineau discloses wherein the first filtration device is configured to filter dust particles (Page 7, lines 22-24; Page 7, lines 15-18).
In re claim 6, Guerineau discloses wherein the second filtration device is configured to filter dust, aerosols and vapour (Page 7, lines 22-24; Page 7, lines 18-20).
In re claim 7, the proposed system as discussed above (In re claim 1), yields:
wherein the air filtration blower is associated with the second filtration device (Guerineau’s air filtration blower is inherently associated with the second filtration device), the second end of the bypass is located between the air filtration blower and 5the second filtration device (the modified air filtration system of Guerineau with a second end of the bypass motivated by Igel located at the leftmost end edge of the second filtration device), and a first end of the bypass is located between the HVAC blower and the operator environment (the modified air filtration system of Guerineau with a first end of the bypass motivated by Igel located after the HVAC blower before the operator environment).  
In re claim 10, Guerineau lacks:
wherein a first end of the bypass is located between the HVAC blower and the operator environment.  
Igel teaches wherein a first end of the bypass (see Examiner Annotated Figure below) is located between an analogous blower (3) for supplying air to the operator environment (arrows) and the operator environment (Examiner Annotated Figure: first end of the bypass located between 3 and 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air filtration system of Guerineau such that it has bypass with a first end located between the HVAC blower and the operator environment, as taught by Igel, because in the state to regenerate the HVAC blower sucks in air through the connected first external inlet and creates a suction channel such that a part of the sucked in air is used to flush the filtration device with a fine level of filtration by passing air through it and thus expelling moisture from the silica gel or CO catalysts (Description of Igel). Additionally, there is at least a finite number of places in which the first end of the bypass can be placed so that air is directed back to the filtration device with a fine level of filtration. 
Such a modification would yield wherein the air filtration system of Guerineau has a bypass such that “a first end of the bypass is located between the HVAC blower and the operator environment.” 

    PNG
    media_image4.png
    483
    477
    media_image4.png
    Greyscale

In re claim 11, the proposed system as discussed above (In re claim 1; see above, Claim Rejections - 35 U.S.C 112(d)), yields:
wherein a first end of the bypass is located between the HVAC blower and the operator environment (the modified air filtration system of Guerineau with a first end of the bypass motivated by Igel located after the HVAC blower before the operator environment).  
In re claim 12, Guerineau discloses wherein the air filtration blower is located between the valve mechanism and the HVAC inlet plenum (FIG. 4b: 10 is located between 15a and 15b and 20).  
In re claim 13, Guerineau discloses wherein the air filtration blower is located between the valve mechanism and the HVAC inlet plenum (Page 7, lines 27-31; FIG. 4: 10 between 15a and 15b and 20).  
In re claim 16, Guerineau discloses a method of operating the air treatment apparatus (Abstract; Page 3, lines 18-28) of claim 1, comprising: 
ensuring both the air filtration system blower (Page 3, line 23) and the HVAC blower are activated (Page 3, lines 16-28); and 
selecting the first or the second filtration device to be connected (Page 8, lines 1-11), and configured such that either i) the first filtration device is connected to the HVAC system to direct a portion of treated air (FIG. 3a) or ii) the second filtration device is connected to the HVAC system (FIG. 3b).  
Guerineau lacks:
the first filtration device is connected to the HVAC system to direct a portion of treated air out through the second filtration device
Igel teaches a similar method of operating an air treatment apparatus (Claim 1; Claim 2) comprising an analogous valve mechanism (2) configured to selectively connect either a first external inlet (1) or a second external inlet (5) such that air is provided to the operator environment (4) of the vehicle and additionally includes a bypass (passage leading from 3 back to 5) configured such that when the first external inlet is connected, a portion of air flow (arrows) from the first external inlet is directed (via 3) out through a filtration device with a fine level of filtration (Claim 1: “chemisorption filter”; Claim 2; FIG. 1: 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air filtration system of Guerineau such that it has a bypass to direct a portion of air out through the second filtration device when the first external inlet is connected, as taught by Igel, because this allows for the purging of the filtration device with a fine level of filtration without interrupting the fresh air supply for the vehicle cabin (Claim 2 of Igel). 
Such a modification would yield wherein the selection of the first filtration device to be connected to the HVAC system of Guerineau can “direct a portion of treated air out through the second filtration device.”
In re claim 17, the proposed system as discussed above (In re claim 1), yields an agricultural vehicle (the agricultural vehicle disclosed by Guerineau) comprising the operator environment (operator environment of the agricultural vehicle disclosed by Guerineau), and the air treatment apparatus of claim 1 (air treatment apparatus of Guerineau with a bypass motivated by Igel). 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In re claim 14, the prior art of record does not disclose wherein a first end of the bypass is connected to the air filtration blower. 
Conclusion
See PTO-892 Notice of References cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571)272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762